Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX -99.906.CERT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Certified Shareholder Report of the American Independence Funds Trust (the Trust) on Form N-CSR for the period ending October 31, 2007, as filed with the Securities and Exchange Commission on the date hereof ("the Report"), the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date: January 9, 2009 /s/ Eric M. Rubin Eric M. Rubin President Date: January 9, 2009 /s/ Susan L. Silva Susan L. Silva Treasurer This certification is being furnished to the Commission solely pursuant to Rule 30a-2(b) under the Investment Company Act of 1940, as amended, and 18 U.S.C. § 1350 and is not being filed as part of the Form N-CSR with the Commission.
